Mr. Chief Justice Shepard
delivered the opinion of the Court:
This is an appeal from a decision of the Commissioner of Patents rejecting the application of Clara A. Baker for a patent for a combination inlet valve and funnel, having the following elaborate claims:
“1. In a liquid-filling cock the combination with a valve, of a funnel connected thereto so that by turning up said funnel the valve is opened, while by turning it down the valve is closed, substantially as described.
“2. In a liquid-filling cock the combination with a valve having two passageways, of a funnel connected thereto so that by turning up said funnel the valve is opened, while by turning it down the valve is closed, substantially as described.
“3. In a combination inlet valve and funnel, a valve casing having a suitable port therein, a funnel having a bend and a shank, said shank having a corresponding port and forming the plug of said valve, so that a movement of the funnel operates said valve, substantially as described.
“4. In a combination inlet valve and funnel, a valve casing having suitable ports therein, a funnel having a bend and shank, said shank having corresponding ports and forming the plug of said valve, so that a movement of the fnnnel operates said valve, substantially as described.
“5. In a combination inlet valve and funnel, a valve easing having a suitable port therein, means for holding parts together, *365a funnel having a bend and shank, said shank having a corresponding port and forming the plug of said valve so that a movement of the funnel operates said valve, substantially as described.
“6. In a combination inlet valve and funnel, a valve casing having a suitable port therein, a funnel having a bend and a shank, threaded end on said shank, a washer, and a nut on said threaded end, said shank having a corresponding port and forming the plug of said valve so that a movement of the funnel operates said valve, substantially as described.
“7. In a combination inlet valve and funnel, a valve casing having a suitable inlet port therein, a plug at right angles to said inlet port, which plug is provided with a corresponding port, a funnel having a bend formed integral with said plug for operating the same, and a continuous passage connecting said bend, said plug, and said inlet port when the funnel is turned up, substantially as described.
“8. In a combination inlet valve and funnel, a valve casing having a suitable inlet port therein, a plug at right angles to said inlet port, which plug is provided with a corresponding port, a funnel having a bend formed integral with said plug for operating the same, and a continuous passage connecting said bend, said plug, and said inlet port with the open air when the funnel is turned up.”
These claims were rejected on references made to the following patents: Hurff, August 18, 1868, No. 81,091, improvement in house ventilators; Richardson, March 25, 1890, No. 423,954, measuring funnel; Andlauer, August 26, 1890, No. 435,272, attachment to gasolene stoves; William C. Baker, April 12, 1892, No. 396,288, car heating apparatus.
As the funnel and valve connections shown in the Hurff, Richardson, and Andlauer patents, were never used in a car-heating system or anything related thereto, it may be possible that they ought not, of themselves, to stand in the way of a patent to the applicant, whose combination is primarily intended for use in what is called the “Baker system” of car heating, although it is stated that her device is particularly well adapted for filling boilers, expansion drums on Baker heaters, gasolene *366and water tanks in automobiles, and tbe like. But tbis we need not undertake to decide, as we are of opinion tbat tbe application is met by tbe reference to tbe Baker patent. Tbat Baker was tbe inventor of tbe Baker car-beating system, and, it is stated, was tbe father of tbe applicant. Tbat patent shows a reversible funnel in combination with a valve, tbe funnel working in conjunction with tbe valve to accomplish tbe same purpose sought in applicant’s improvement. Considering this, as well, also, as tbe general state of tbe art relating to combined funnels and valves, we fully agree with the Commissioner tbat tbe improvement made in using tbe neck of the funnel as part of tbe plug valve to be opened by turning the funnel shows nothing-more than tbe work of a skilled mechanic. It did not amount to invention.
The decision will therefore be affirmed, and tbe proceedings herein certified to tbe Commissioner of Patents as required by law. It is so ordered. Affirmed.